Exhibit 10.2

 

TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is
entered into between DONALD MEISNER, an individual residing at 57 Valley Road,
Ringwood, NJ 07456 (“Employee”) and DILIGENT BOARD MEMBER SERVICES, INC., a
Delaware corporation, having its principal executive office at 39 West 37th
Street, New York, NY 10018 (“Employer”). Employer, together with its past,
present and future direct and indirect parent organizations, subsidiaries,
affiliated entities, related companies and divisions and each of their
respective past, present and future officers, directors, employees,
shareholders, trustees, members, partners, attorneys and agents (in each case,
individually and their official capacities), and each of their respective
employee benefit plans (and such plans' fiduciaries, agents, administrators and
insurers, in their individual and their official capacities), as well as any
predecessors, future successors or assigns or estates of any of the foregoing,
is collectively referred to in this Agreement as the “Released Parties.”

 

RECITALS:

 

A. Employee is employed on an at-will basis by Employer and currently serves as
Employer’s Controller;

 

B. On June 10, 2013, Employee provided Employer with written notice of his
voluntary resignation from Employer effective as of June 30, 2013;

 

C. Employer and Employee have mutually agreed to extend the effective date of
Employee’s voluntary resignation from June 30, 2013 to August 30, 2013, or upon
the closing of the financials for the second quarter of 2013 in accordance with
existing practices, whichever is later (the “Resignation Date”); and

 

D. Employer and Employee desire to enter into this Agreement to set forth the
terms of their respective rights and obligations with respect to the Transition
Period (as defined in Section 2 below) and Employee’s separation from his
employment with Employer.

 

In consideration of the foregoing premises, the mutual covenants and agreements
contained herein, and other good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

 

1. Separation of Employment. Employee hereby agrees to extend the effective date
of his voluntary resignation from his employment with Employer from June 30,
2013 to the close of business on the Resignation Date and Employer hereby
accepts Employee’s resignation effective as of the Resignation Date.
Accordingly, Employee acknowledges and understands that his employment with
Employer automatically will terminate at the close of business on the
Resignation Date and that his last day of employment with Employer will be the
Resignation Date. Effective as of the Resignation Date, Employee shall be deemed
to have resigned from all positions that Employee held as an officer, director
and/or member of any committee of Employer and of each of Employer’s
subsidiaries; provided, however, Employee agrees to take all actions that are
deemed reasonably necessary by Employer to effectuate or evidence such
resignations. Employee further acknowledges that, except as otherwise set forth
in this Agreement, Employee has received all compensation and benefits to which
Employee is entitled as a result of Employee’s employment with Employer and/or
Employee’s separation therefrom. Employee understands that, except as otherwise
provided in this Agreement, Employee is entitled to nothing further from the
Released Parties, including reinstatement by Employer.

 

 

 



2. Transition Period.

 

(A) During the period beginning on the date of this Agreement and ending on the
Resignation Date (the “Transition Period”), Employee shall continue to report to
work on a full-time basis and devote his best efforts to performing the
Transition Duties (as defined below). The “Transition Duties” shall consist of
providing assistance with Employer’s financial reporting for the second quarter
of 2013 (including, without limitation, closing the books for such quarter and
filing of Employer’s Form 10-Q with the Securities and Exchange Commission) and
performing such additional services as may reasonably be requested by an
authorized officer of Employer (including, without limitation, services related
to the transition of Employee's duties). In the event that the Form 10-Q has not
been filed by the Resignation Date, the Employer and the Employee shall mutually
agree on extending the arrangements hereunder. At all times during the
Transition Period, Employee will be required to (i) comply with his obligations
pursuant to the assignment of inventions, non-disclosure and non-solicitation
agreement signed by Employee on October 3, 2007 (the “Covenants Agreement”) and
Employer's policies and procedures, (ii) maintain a professional and positive
attitude toward Employer, its affiliates and their respective personnel,
vendors, and clients, and (iii) refrain from making any defamatory or
disparaging statements regarding Employer, its affiliates or any of their
respective personnel, vendors, clients, products and/or services.

 

(B) During the Transition Period, Employee shall (i) remain on Employer's
payroll and continue to be paid Employee's base salary (at the rate in effect
immediately prior to the Transition Period) in accordance with Employer's
customary payroll practices, and (ii) be entitled to participate in Employer's
then-current benefit plans and programs to the extent and on the same basis that
Employee participated in such plans and programs prior to the Transition Period.

 

(C) Employee understands that nothing in this Agreement or otherwise shall limit
Employer's right to terminate Employee's employment prior to the Resignation
Date for Cause (as defined below). In the event of the termination of Employee’s
employment by Employer for Cause prior to the Resignation Date or in the event
that Employee accelerates the effective date of his resignation to a date that
is earlier than the Resignation Date, Employee will not be entitled to receive
either (a) the base salary payments and benefits described in Section 2(B) above
for the period following the effective date of such termination for Cause or
resignation, or (ii) the Retention Payment (as defined in Section 6 below) or
Option Extension (as defined in Section 6 below). As used in this Agreement and
without altering Employee’s status as an at-will employee, “Cause” means the
occurrence of any of the following during the Transition Period: (i) Employee’s
willful misconduct or gross negligence with respect to the performance of his
duties; (ii) material violation by Employee of his obligations set forth in
Section 2(A) above; (iii) breach by Employee of the terms of the Covenants
Agreement; (iv) commission of a fraudulent, illegal or dishonest act by Employee
in respect of Employer or any of its affiliates; or (v) Employee’s conviction
of, guilty plea to or confession of guilt of a felony or criminal act involving
moral turpitude.



 

 

 

3. Final Pay Check. Employee will receive his final pay check on the next
regular pay date following the Resignation Date. The final pay check will
include payment (less applicable withholdings and customary payroll deductions)
for (a) all earned, but unpaid, salary through and including the Resignation
Date, and (b) any accrued, but unused, vacation days in accordance with
Employer’s policy with respect to payment of unused vacation time. Employer will
reimburse Employee for any unreimbursed business expenses properly incurred by
Employee prior to the Resignation Date in accordance with Employer’s expense
reimbursement policies and/or practices. Employee will timely submit all such
requests in accordance with Employer’s expense reimbursement policies and/or
practices, and Employer will process such requests in a manner consistent with
policies/practices in effect immediately prior to the Resignation Date.
Employer’s obligations under this Section 3 are not contingent upon Employee’s
execution, delivery and non-revocation of this Agreement or the Reaffirmation
(as defined in Section 6 below).

 

4. Employee General Release of the Released Parties. In consideration of the
Retention Payment and Option Extension set forth in Section 6 below, Employee
(on his own behalf and on behalf of his heirs, executors, administrators,
trustees, legal representatives, successors and assigns) hereby unconditionally
and irrevocably releases, waives, discharges and gives up, to the full extent
permitted by law, any and all Claims (as defined below) that Employee may have
against any of the Released Parties, arising on or prior to the date of
Employee’s execution and delivery of this Agreement to Employer. “Claims” means
any and all actions, charges, controversies, demands, causes of action, suits,
rights, and/or claims whatsoever for debts, sums of money, wages, salary,
severance pay, commissions, fees, bonuses, unvested stock options, restricted
stock awards or other equity compensation, vacation pay, sick pay, fees and
costs, attorneys fees, losses, penalties, damages, including damages for pain
and suffering and emotional harm, arising, directly or indirectly, out of any
promise, agreement, offer letter, contract, understanding, common law, tort, the
laws, statutes, and/or regulations of the States of New York, New Jersey,
Delaware or any other state and the United States, including, but not limited
to, federal and state wage and hour laws (to the extent waiveable), federal and
state whistleblower laws, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Equal Pay Act, the Lilly Ledbetter Fair Pay Act of 2009,
the Americans with Disabilities Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act (excluding COBRA), the Vietnam Era
Veterans Readjustment Assistance Act, the Fair Credit Reporting Act, the
Occupational Safety and Health Act, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers’ Benefit Protection Act, the Sarbanes-Oxley Act of
2002, the federal False Claims Act, the New York State Human Rights Laws, the
New York City Human Rights Laws, the New Jersey Law Against Discrimination, the
New Jersey Family Leave Act, the New Jersey Civil Rights Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey False Claims Act, the
Delaware Discrimination in Employment Law, and the Delaware Handicapped Persons
Employment Protections Act, as each may be amended from time to time, whether
arising directly or indirectly from any act or omission, whether intentional or
unintentional. This Section 4 releases all Claims including those of which
Employee is not aware and those not mentioned in this Agreement. Employee
specifically releases any and all Claims arising out of Employee’s employment
with Employer or separation therefrom. Employee expressly acknowledges and
agrees that, by entering into this Agreement, Employee is releasing and waiving
any and all Claims, including, without limitation, Claims that Employee may have
arising under ADEA, which have arisen on or before the date of Employee’s
execution and delivery of this Agreement to Employer.

 

 

 



5. Representations; Covenant Not to Sue. Employee hereby represents and warrants
that (A) Employee has not filed, caused or permitted to be filed any pending
proceeding (nor has Employee lodged a complaint with any governmental or
quasi-governmental authority) against any of the Released Parties, nor has
Employee agreed to do any of the foregoing, (B) Employee has not assigned,
transferred, sold, encumbered, pledged, hypothecated, mortgaged, distributed, or
otherwise disposed of or conveyed to any third party any right or Claim against
any of the Released Parties which has been released in this Agreement, and (C)
Employee has not directly or indirectly assisted any third party in filing,
causing or assisting to be filed, any Claim against any of the Released Parties.
Except as set forth in Section 13 below, Employee covenants and agrees that
Employee shall not encourage or solicit or voluntarily assist or participate in
any way in the filing, reporting or prosecution by himself or any third party of
a proceeding or Claim against any of the Released Parties based upon or relating
to any Claim released by Employee in this Agreement.

 

6. Retention Payment and Stock Option Extension. In consideration of Employee’s
(a) agreement extend the effective date of his resignation from June 30, 2013 to
the Resignation Date and perform the Transition Duties during the Transition
Period) and (b) execution, delivery and non-revocation of this Agreement and the
Reaffirmation:

 

(A) Employer shall pay to Employee a retention payment (the "Retention Payment")
in the aggregate amount of $50,000 (less applicable withholdings and other
customary payroll deductions, excluding 401(k) contributions); and

 

(B) the period during which Employee may exercise the option to purchase 45,000
shares of Company common stock granted Employee on October 9, 2009 (the
“Option”) pursuant to the Company’s 2007 Stock Option and Incentive Plan (the
“Plan”) shall be extended (to the extent that Employee is entitled to exercise
the Option on the Resignation Date) until the earlier of (i) the first
anniversary of the Resignation Date, or (ii) the expiration of the term of the
Option (the “Option Extension”).

 

Employee hereby acknowledges that, from and after the date hereof, the Option
shall be treated as a Non-Qualified Stock Option (as defined in the Plan) and,
to the extent previously designed as an Incentive Stock Option (as defined in
the Plan), shall cease to qualify as such.

 

The Retention Payment shall be payable to Employee in a lump sum on the next
regular pay date following the 8th day after Employee’s execution and delivery
of the Reaffirmation to Employer (or as soon thereafter as administratively
practicable).

 

 

 



As material conditions to Employee's receipt of the Retention Payment and Option
Extension, Employee shall: (i) execute and deliver to Employer the Reaffirmation
(the "Reaffirmation") annexed hereto on, or within 3 business days following
(but not before), the Resignation Date; (ii) not revoke the Reaffirmation, (iii)
remain employed through the Resignation Date (i.e., Employee must not accelerate
the effective date of his resignation to a date that is prior to the Resignation
Date or be terminated by Employer for Cause), (iv) comply with the terms of
Section 2(A) above and (v) perform the Transition Duties to the reasonable
satisfaction of Employer.

 

Employee acknowledges that Employee is not otherwise entitled to the Retention
Payment, the Option Extension or any other post-termination payments (other than
as set forth in Section 3 above). Each of Employer and Employee acknowledge that
nothing in this Agreement shall be deemed to be an admission of liability on the
part of Employee or any of the Released Parties. Employee agrees that, except as
specifically set forth in this Agreement, Employee will not seek anything
further from any of the Released Parties.

 

7. Non-Disparagement; Covenants Agreement.

 

(A) Employee agrees not to make any defamatory, disparaging or derogatory
statements (whether to an individual, entity, business enterprise, media or
otherwise) concerning any of the Released Parties (including, without
limitation, any of Employer’s or its affiliates’ personnel) or any of Employer’s
and its affiliates’ respective vendors, clients, products and/or services.

 

Employer, on its own behalf and on behalf of any of Employer’s affiliates’
personnel, and their administrators, trustees, legal representatives, successors
and assigns, agrees not to make any defamatory, disparaging or derogatory
statements (whether to an individual, entity, business enterprise, media or
otherwise) concerning Employee, including without limitation, any of Employee’s
family members, heirs, executors, administrators, trustees, legal
representatives, advisers, successors and assigns.

 

(B) Employee understands and agrees that, notwithstanding the separation of
Employee's employment with Employer, Employee's obligations pursuant to the
Covenants Agreement survive such separation of employment and remain in full
force and effect as set forth therein. Employee represents and warrants that he
has, at all times, been in compliance with his obligations under the Covenants
Agreement.

 

8. Who is Bound. Employer and Employee are bound by this Agreement. Anyone who
succeeds to Employee’s rights and responsibilities, such as the executors of
Employee’s estate, is bound and anyone who succeeds to Employer’s rights and
responsibilities, such as its successors and assigns, is also bound.

 

9. Cooperation With Investigations/Litigation. Employee agrees, upon Employer’s
request, to reasonably cooperate in any Employer investigation, litigation,
arbitration, or regulatory proceeding regarding events that occurred during
Employee’s tenure with Employer. Employee will make himself reasonably available
to consult with Employer’s counsel, to provide information, and to appear to
give testimony. Employer will, to the extent permitted by law and applicable
court rules, reimburse Employee for reasonable out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and costs) Employee
incurs in extending such cooperation, so long as Employee provides advance
written notice of Employee’s request for reimbursement and provides reasonably
satisfactory documentation of the expenses.

 

 

 



10. Company Property. Without limitation of Employee's obligations pursuant to
the Covenants Agreement, Employee agrees that, on the Resignation Date (or
earlier upon demand by an authorized officer of Employer), Employee shall return
to Employer all of Employer’s and its affiliates’ property in Employee’s
possession, custody and/or control, including, but not limited to, all
equipment, vehicles, computers, personal digital assistants, pass codes, keys,
swipe cards, credit cards, documents or other materials, in whatever form or
format, that Employee received, prepared, or helped prepare. Employee shall not
retain any copies, duplicates, reproductions, computer disks, or excerpts
thereof of Employer’s or its affiliates’ documents.

 

11. Legal Fees. In the event of any litigation or other proceeding to enforce
the terms of this Agreement, the Reaffirmation and/or the Covenants Agreement,
whether initiated by Employee or Employer, the prevailing party shall (unless
otherwise provided by law) be entitled to recover its reasonable attorneys’ fees
and costs, expert witness fees and costs, and court costs/forum fees from the
other party; provided, however, Employee shall have no obligation to pay such
attorneys’ fees and other costs associated with enforcing this Agreement the
Reaffirmation and/or the Covenants Agreement if Employee were to challenge the
ADEA waiver only.

 

12. Construction of Agreement. In the event that one or more of the provisions
contained in this Agreement, the Reaffirmation or the Covenants Agreement shall
for any reason be held unenforceable in any respect under the law of any state
of the United States or the United States, such unenforceability shall not
affect any other provision of this Agreement, the Reaffirmation or the Covenants
Agreement, but this Agreement, the Reaffirmation and the Covenants Agreement
shall then be construed as if such unenforceable provision or provisions had
never been contained herein or therein; provided, however, that if any court
were to find that the waiver and release of Claims set forth in Section 4 of
this Agreement and/or Section 3 of the Reaffirmation is unlawful or
unenforceable, or was not entered into knowingly or voluntarily, Employee agrees
to execute a waiver and release of claims in a form satisfactory to Employer
that is lawful and enforceable. If it is ever held that any restriction
hereunder, under the Reaffirmation or the Covenants Agreement is too broad to
permit enforcement of such restriction to its fullest extent, such restriction
shall be enforced to the maximum extent permitted by applicable law. This
Agreement, the Reaffirmation, the Covenants Agreement and any and all matters
arising directly or indirectly herefrom or therefrom shall be governed under the
laws of the State of New York without reference to choice of law rules. Employer
and Employee consent to the sole jurisdiction of the federal and state courts of
New York. EMPLOYER AND EMPLOYEE HEREBY WAIVE THEIR RESPECTIVE RIGHT TO TRIAL BY
JURY IN ANY ACTION CONCERNING THIS AGREEMENT, THE REAFFIRMATION OR ANY AND ALL
MATTERS ARISING DIRECTLY OR INDIRECTLY HEREFROM, AND REPRESENT THAT THEY HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE OR HAVE CHOSEN VOLUNTARILY NOT TO DO SO
SPECIFICALLY WITH RESPECT TO THIS WAIVER.

 

13. Acknowledgments. Employer and Employee acknowledge and agree that:

 

(A) By entering into this Agreement, Employee does not waive any rights or
Claims (including, without limitation, Claims arising under ADEA) that may arise
after the date of Employee’s execution and delivery of this Agreement to
Employer. By entering into this Agreement, Employer also does not waive any
rights or claims that may arise after Employee’s execution and delivery of this
Agreement to Employer;

 

 

 



(B) This Agreement shall not affect the rights and responsibilities of the Equal
Employment Opportunity Commission (the “EEOC”) or similar federal or state
agency to enforce ADEA or other laws, and further acknowledge and agree that
this Agreement shall not be used to justify interfering with Employee’s
protected right to file a charge or participate in an investigation or
proceeding conducted by the EEOC or similar federal or state agency.
Accordingly, nothing in this Agreement shall preclude Employee from filing a
charge with, or participating in any manner in an investigation, hearing or
proceeding conducted by, the EEOC or similar federal or state agency, but
Employee hereby waives any and all rights to recover under, or by virtue of, any
such investigation, hearing or proceeding;

 

(C) Notwithstanding anything set forth in this Agreement to the contrary,
nothing in this Agreement shall affect or be used to interfere with Employee’s
protected right to test in any court, under the Older Workers’ Benefit
Protection Act, or like statute or regulation, the validity of the waiver of
rights under ADEA set forth in this Agreement; and

 

(D) Nothing in this Agreement shall be deemed a waiver or release of, or
preclude Employee from exercising, Employee’s rights, if any (i) under Section
601-608 of the Employee Retirement Income Security Act of 1974, as amended,
popularly known as COBRA, (ii) Employer's 401(k) plan, (iii) with respect to
options to purchase shares of Employer’s common stock that have vested as of the
Resignation Date only, under the applicable Stock Option and Incentive Plan(s)
and the corresponding Stock Option Agreement(s), and (iv) with respect to
restricted awards of Employer’s common stock that have vested (i.e., the
restrictions have lapsed) as of the Resignation Date only, under the applicable
Stock Option and Incentive Plan(s) and the corresponding Restricted Stock
Agreement(s).

 

14. Opportunity For Review.

 

(A) Employee is hereby advised and encouraged by Employer to consult with his
own independent counsel before signing this Agreement. Employee represents and
warrants that Employee (i) has had sufficient opportunity to consider this
Agreement, (ii) has read this Agreement, (iii) understands all the terms and
conditions hereof, (iv) is not incompetent or had a guardian, conservator or
trustee appointed for Employee, (v) has entered into this Agreement of
Employee’s own free will and volition, (vi) has duly executed and delivered this
Agreement, (vii) understands that Employee is responsible for Employee’s own
attorney’s fees and costs, (viii) has been advised and encouraged by Employer to
consult with Employee's own independent counsel before signing this Agreement
(ix) has had the opportunity to review this Agreement with counsel of his choice
or has chosen voluntarily not to do so, (x) understands that Employee has been
given twenty-one (21) days to review this Agreement before signing this
Agreement and understands that he is free to use as much or as little of the
21-day period as he wishes or considers necessary before deciding to sign this
Agreement and (xi) understands that this Agreement is valid, binding, and
enforceable against the parties hereto in accordance with its terms.

 

(B) This Agreement shall be effective and enforceable on the eighth (8th) day
after execution and delivery to Employer (Attn: Tom Tartaro) by Employee. The
parties hereto understand and agree that Employee may revoke this Agreement
after having executed and delivered it to Employer (Attn: Tom Tartaro), in
writing, provided such writing is received by Employer no later than 11:59 p.m.
on the seventh (7th) day after Employee’s execution and delivery of this
Agreement to Employer. If Employee revokes this Agreement, it shall not be
effective or enforceable and Employee shall not be entitled to receive the
Retention Payment or Option Extension.

 

 

 



15. Section 409A

 

(A) This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations promulgated thereunder (“Section 409A”). To the extent that any
provision in this Agreement is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that no payments due under this
Agreement shall be subject to an “additional tax” as defined in Section
409A(a)(1)(B) of the Code. For purposes of Section 409A, each payment made under
this Agreement shall be treated as a separate payment. In no event may Employee,
directly or indirectly, designate the calendar year of payment. Employee
understands that any tax liability incurred by Employee under Section 409A is
solely the responsibility of Employee.

 

(B) All reimbursements, if any, provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Employee’s lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

 

16. Amendment; Entire Agreement. The provisions of this Agreement may be
amended, waived or canceled only by mutual agreement of the parties in writing.
Except as otherwise noted herein this Agreement constitutes the entire agreement
between the parties concerning the subject matter hereof and supersedes all
prior and contemporaneous agreements, if any, between the parties relating to
the subject matter hereof.

 

17. Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

 

18. Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed an original but all of which shall be deemed to constitute a
single instrument. The parties agree that signatures delivered via facsimile,
electronic mail (including pdf) or other transmission method shall be deemed to
have been duly and validly delivered, are true and valid signatures for all
purposes hereunder and shall bind the parties to the same extent as that of
original signatures.

 

[Signature page follows]

 



 

 

 

Agreed to and accepted on this 1st day of August, 2013.

 



Witness:   EMPLOYEE:         /s/ Steven P. Ruse   /s/ Donald Meisner     Donald
Meisner                 Agreed to and accepted on this 1st day of August, 2013.
                    EMPLOYER:             DILIGENT BOARD MEMBER SERVICES,INC.  
                  By: /s/ Carl Blandino       By: Carl Blandino       Its: Chief
Financial Officer

 



 

 



Exhibit 10.2

 

REAFFIRMATION OF TRANSITION, SEPARATION AND GENERAL RELEASE AGREEMENT

 

1. Capitalized terms used but not defined in this Reaffirmation of Transition,
Separation and General Release Agreement (“Reaffirmation”) shall have the
meaning set forth in the Transition, Separation and General Release Agreement
(the “Agreement”) between DONALD MEISNER and DILIGENT BOARD MEMBER SERVICES,
INC., a copy of which is attached hereto.

 

2. Employee hereby affirms the validity of the general release of the Released
Parties set forth in Section 4 of the Agreement and all other provisions of the
Agreement. Employee also affirms that Employee is not in default of any
provision of the Agreement or the Covenants Agreement. Employee acknowledges
that the Agreement is complete, true, accurate, valid and in full force and
effect as of the date below.

 

3. In consideration of the Retention Payment and Option Extension set forth in
Section 6 of the Agreement, Employee (on his own behalf and on behalf of his
heirs, executors, administrators, trustees, legal representatives, successors
and assigns) hereby unconditionally and irrevocably releases, waives, discharges
and gives up, to the full extent permitted by law, any and all Claims (as
defined below) that Employee may have against any of the Released Parties,
arising on or prior to the date of Employee’s execution and delivery of this
Reaffirmation to Employer. “Claims” shall have the meaning set forth in Section
4 of the Agreement. This Section 3 releases all Claims including those of which
Employee is not aware and those not mentioned in the Agreement or this
Reaffirmation. Employee specifically releases any and all Claims arising out of
Employee’s employment with Employer or separation therefrom. Employee expressly
acknowledges and agrees that, by entering into this Reaffirmation, Employee is
releasing and waiving any and all Claims including, without limitation, Claims
that Employee may have arising under ADEA, which have arisen on or before the
date of Employee's execution and delivery of this Reaffirmation to Employer.

 

4. Employer and Employee acknowledge and agree that:

 

(A) By entering in the Agreement and this Reaffirmation, Employee does not waive
any rights or Claims, including, without limitation, Claims that Employee may
have arising under ADEA, that may arise after the date that Employee executes
and delivers this Reaffirmation to Employer;

 

(B) Neither the Agreement nor this Reaffirmation shall affect the rights and
responsibilities of the Equal Employment Opportunity Commission (the “EEOC”) or
similar federal or state agency to enforce ADEA and other laws, and further
acknowledge and agree that neither the Agreement nor this Reaffirmation shall be
used to justify interfering with Employee’s protected right to file a charge or
participate in an investigation or proceeding conducted by the EEOC or similar
federal or state agency. Accordingly, nothing in the Agreement or this
Reaffirmation shall preclude Employee from filing a charge with, or
participating in any manner in an investigation, hearing or proceeding conducted
by, the EEOC or similar federal or state agency, but Employee hereby waives any
and all rights to recover under, or by virtue of, any such investigation,
hearing or proceeding;

 

 

 



(C) Notwithstanding anything set forth in the Agreement or this Reaffirmation to
the contrary, nothing in the Agreement or this Reaffirmation shall affect or be
used to interfere with Employee’s protected right to test in any court, under
the Older Workers’ Benefit Protection Act, or like statute or regulation, the
validity of the waiver of rights under ADEA set forth in the Agreement or this
Reaffirmation; and

 

(D) Nothing in the Agreement or this Agreement shall be deemed a waiver or
release of, or preclude Employee from exercising, Employee’s rights, if any (i)
under Section 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, popularly known as COBRA, (ii) Employer’s 401(k) plan, (iii) with
respect to options to purchase shares of Employer’s common stock that have
vested as of the Resignation Date only, under the applicable Stock Option and
Incentive Plan(s) and the corresponding Stock Option Agreement(s), and (iv) with
respect to restricted awards of Employer’s common stock that have vested (i.e.,
the restrictions have lapsed) as of the Resignation Date only, under the
applicable Stock Option and Incentive Plan(s) and the corresponding Restricted
Stock Agreement(s).

 

5. (A) Employee is hereby advised and encouraged by Employer to consult with his
own independent counsel before signing this Reaffirmation. Employee represents
and warrants that he (i) has had sufficient opportunity to consider this
Reaffirmation, (ii) has read this Reaffirmation, (iii) understands all the terms
and conditions hereof, (iv) is not incompetent or had a guardian, conservator or
trustee appointed for him, (v) has entered into this Reaffirmation Agreement of
his own free will and volition, (vi) has duly executed and delivered this
Reaffirmation, (vii) understands that he is responsible for Employee’s own
attorney’s fees and costs, (viii) has had the opportunity to review this
Reaffirmation with counsel of his choice or has voluntarily chosen not to do so,
(ix) understands that he has been given more than twenty-one days to review this
Reaffirmation before signing it and understands that if he does not sign and
return this Reaffirmation to Employer (Attn: Tom Tartaro) on, or within three
(3) business days following (but not before), the Resignation Date, Employee
shall not receive the Retention Payment or Option Extension set forth in Section
6 of the Agreement, and (x) understands that this Reaffirmation is valid,
binding and enforceable against Employee in accordance with its terms.

 

(B) This Reaffirmation shall be effective and enforceable on the eighth (8th)
day after its execution and delivery by Employee. Employee may revoke this
Reaffirmation after having executed and delivered it to Employer by so advising
Employer (Attn: Tom Tartaro) in writing no later than 11:59 p.m. on the seventh
(7th) day after Employee’s execution and delivery of this Reaffirmation to
Employer. If Employee revokes this Reaffirmation, it shall not be effective or
enforceable and Employee shall not be entitled to receive the Retention Payment
or Option Extension set forth in Section 6 of the Agreement, and (x) understands
that this Reaffirmation is valid, binding and enforceable against Employee in
accordance with its terms. 

 

[Signature page follows]

 



 

 

Agreed to and accepted by, on this ____ day of ___________, 2013

 

Witness:   EMPLOYEE:                   Donald Meisner                 Agreed to
and accepted on this ___ day of _______, 2013.                     EMPLOYER:    
        DILIGENT BOARD MEMBER SERVICES,INC.                     By:            
 

 

 





 



 

 

 

